t c memo united_states tax_court ivan andre zaal petitioner v commissioner of internal revenue respondent docket no filed date ivan andre zaal pro_se candace m williams for respondent memorandum findings_of_fact and opinion cohen chief_judge respondent determined a deficiency in petitioner's federal individual income_tax for in the amount of dollar_figure and an accuracy-related_penalty under sec_6662 in the amount of dollar_figure unless indicated otherwise all section references are to the internal_revenue_code in effect for the year in issue after concessions by petitioner the issues for decision are whether petitioner is liable for taxes on dollar_figure in insurance renewal_commissions that petitioner assigned to american keystone group inc and whether petitioner is liable for the substantial_understatement_penalty under sec_6662 for findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in plano texas at the time this petition was filed petitioner was an independent_contractor at pennsylvania life_insurance co penn life from date through date petitioner earned commissions on the insurance policies he sold on behalf of penn life petitioner and penn life contractually agreed that petitioner would receive commissions on certain policies petitioner personally sold while an independent_contractor at penn life when and if those policies renewed petitioner and penn life also contractually agreed that after petitioner's employment with penn life was terminated petitioner would continue to participate in the profits of penn life pursuant to a schedule to which petitioner and penn life agreed during pursuant to the contractual agreements between petitioner and penn life petitioner earned commissions in the amount of dollar_figure petitioner founded american keystone group inc akg on date during petitioner transferred akg to his brothers michael zaal and chris zaal on or about date petitioner assigned his rights under the contract with penn life to akg in total during petitioner assigned dollar_figure of penn life commissions to akg on his federal_income_tax return petitioner included dollar_figure of the dollar_figure in penn life commissions in his gross_income petitioner also earned commissions of dollar_figure from time insurance co and he received dollar_figure from the sale of stocks bonds and dividend income of dollar_figure both from smith barney inc renewal_commissions opinion petitioner contends that dollar_figure in renewal_commissions paid_by penn life in is not taxable to him because he sold them to akg which actually received the payments respondent contends that the payment of the commissions to akg instead of to petitioner was an anticipatory_assignment_of_income and petitioner is liable for taxes on the commissions we agree with respondent the applicable legal principles are well established although stated in various ways an entity earning the income--whether a partnership or an individual taxpayer--cannot avoid taxation by entering into a contractual arrangement whereby that income is diverted to some other person or entity such arrangements known to the tax law as anticipatory assignments of income have frequently been held ineffective as means of avoiding tax_liability 410_us_441 865_f2d_644 5th cir one who earns income cannot escape tax upon the income by assigning it to another i f one entitled to receive at a future date compensation_for services makes a grant of it by anticipatory assignment he realizes taxable_income as if he had received the salary and then paid it over 356_us_260 one need not personally receive the taxable benefits provided one has the power to determine the recipient 410_us_441 720_f2d_871 5th cir affg tcmemo_1992_655 an individual cannot escape tax on income to which he is entitled by turning his back upon that income if he has received the income or had a right to receive the income he is taxable thereon see 38_tc_1003 petitioner argues that he sold property to akg and is no longer liable for tax on the income from that property state law creates legal interests but federal_law determines when and how they are taxed 287_us_103 890_f2d_1329 n 5th cir although the assignment of the right to receive income may be the transfer of a property right under state law it may also be an anticipatory_assignment_of_income under federal_income_tax law 915_f2d_992 5th cir in order to support his argument petitioner relies on the dissent in 311_us_122 the eubank majority however held that the assignment of renewal contracts for insurance commissions was an assignment_of_income rather than an assignment of property id pincite and that the commissions were taxable to the assignor id pincite we hold that the dollar_figure in renewal_commissions is taxable to petitioner substantial_understatement_penalty sec_6662 imposes an accuracy-related_penalty of percent on any portion of an underpayment_of_tax that is attributable to items set forth in sec_6662 sec_6662 specifies as one of those items any substantial_understatement_of_income_tax an understatement is the amount by which the tax required to be shown on the return for the taxable_year exceeds the tax that is actually shown on the return sec_6662 an understatement is substantial if the amount exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 petitioner's omission from his tax_return of insurance renewal_commissions in the amount of dollar_figure results in a substantial_understatement petitioner may avoid liability for the accuracy-related_penalty in either of two ways first if there is or was substantial_authority for petitioner's tax treatment of any portion of the understatement that portion would be excluded from the penalty computation sec_6662 to determine whether the treatment is supported by substantial_authority the weight of the authorities in support of petitioner's position must be substantial in relation to the weight of the authorities supporting contrary positions 91_tc_686 affd 893_f2d_656 4th cir sec_1_6662-4 income_tax regs there are no authorities that support petitioner's treatment indeed the weight of the authorities discussed supra clearly rejects petitioner's treatment of the renewal_commissions thus petitioner does not qualify under this exception second petitioner's liability could be reduced if petitioner had adequately disclosed the relevant facts on his tax_return and there was a reasonable basis for the treatment of the item by petitioner sec_6662 here petitioner neither disclosed the omitted dollar_figure renewal_commissions on his tax_return nor did he have a reasonable basis for their omission we hold that petitioner is liable for the penalty under sec_6662 for to reflect the foregoing decision will be entered for respondent
